RESOLUCIÓN
Examinada nuevamente la Solicitud de Readmisión al ejercicio de la abogacía presentada por el peticionario, a la luz de la información expuesta por el Colegio de Abogados y la comunicación del Presidente de la Comisión de Reputación para el Ejercicio de la Abogacía del 21 de junio de 2006, el Tribunal reconsidera su Resolución de 8 de febrero de 2006 y autoriza la reinstalación de Adolfo J. Vilá Alonso al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo